UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2014 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2014 Semiannual Report to Shareholders DWS Diversified Market Neutral Fund Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 28 Statement of Assets and Liabilities 30 Statement of Operations 32 Statement of Changes in Net Assets 33 Financial Highlights 38 Notes to Financial Statements 53 Information About Your Fund's Expenses 55 Advisory Agreement Board Considerations and Fee Evaluation 62 Account Management Resources 64 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. While market neutral funds may outperform the market during periods of severe downturn, they may also underperform the market during periods of market rallies. Investment strategies employed by the fund's investment management teams are intended to be complementary, but may not be. The interplay of the various strategies may result in the fund holding a significant amount of certain types of securities and could increase the fund's portfolio turnover rates which may result in higher transactional costs and/or capital gains or losses. Some money managers will have a greater degree of correlation with each other and with the market than others. The degree of correlation will vary as a result of market conditions and other factors. The fund may lend securities to approved institutions. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Performance Summary February 28, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 1.08% 1.08% 0.99% 0.75% Adjusted for the Maximum Sales Charge (max 5.75% load) –4.73% –4.73% –0.20% –0.06% Citigroup 3-Month T-Bill Index† 0.02% 0.05% 0.09% 1.06% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 2.56% 0.86% 0.75% Adjusted for the Maximum Sales Charge (max 5.75% load) –3.34% –0.33% –0.07% Citigroup 3-Month T-Bill Index† 0.05% 0.10% 1.08% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 0.78% 0.34% 0.23% –0.02% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.11% 0.34% 0.23% –0.02% Citigroup 3-Month T-Bill Index† 0.02% 0.05% 0.09% 1.06% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 1.77% 0.10% –0.02% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.77% 0.10% –0.02% Citigroup 3-Month T-Bill Index† 0.05% 0.10% 1.08% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 No Sales Charges 1.17% 1.17% 1.18% 0.93% Citigroup 3-Month T-Bill Index† 0.02% 0.05% 0.09% 1.06% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 2.75% 1.04% 0.93% Citigroup 3-Month T-Bill Index† 0.05% 0.10% 1.08% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 No Sales Charges 1.27% 1.37% 1.33% 1.04% Citigroup 3-Month T-Bill Index† 0.02% 0.05% 0.09% 1.06% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 2.95% 1.20% 1.05% Citigroup 3-Month T-Bill Index† 0.05% 0.10% 1.08% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 3.80%, 4.56%, 3.71% and 3.45% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 16, 2006. The performance shown for the index is for the time period of October 31, 2006 through February 28, 2014 (through December 31, 2013 for the most recent calendar quarter end returns) which is based on the performance period of the life of the Fund. † The unmanaged Citigroup 3-Month T-Bill Index is representative of the 3-month Treasury market. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class S Institutional Class Net Asset Value 2/28/14 $ 8/31/13 $ Distribution Information as of 2/28/14 Capital Gain Distributions, Six Months $ Portfolio Management Team Chris Umscheid, Director, DIMA Lead Portfolio Manager of the fund. Joined the fund in 2013. — Global Head of Hedge Fund Research and Due Diligence and Member of the Global Hedge Fund Investment Committee: New York. — Joined Deutsche Asset & Wealth Management in 2007 with 13 years of industry experience; previously, served as a Portfolio Manager for Fund of Hedge Funds at Wafra Investment Advisory Group, a Portfolio Manager and Director of Research at Yankee Advisers, LLC and a Senior Analyst at Phoenix Advisers Inc. Began career as a Financial Analyst at Goldman Sachs. — AB in Economics from Dartmouth College. Owen Fitzpatrick, CFA, Managing Director, DIMA Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1995. — Prior to his current role as Head of US Equity, he was Managing Director of Deutsche Bank Private Wealth Management, head of US Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. — Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, he managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously he served as a portfolio manager at Manufacturer's Hanover Trust Company. — BA and MBA, Fordham University. Pankaj Bhatnagar, PhD, Managing Director, DIMA Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Subadvisors Pyramis Global Advisors, LLC Timothy E. Heffernan, CFA, Portfolio Manager, Pyramis Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. — Joined Fidelity, an affiliate of Pyramis, in 1984. — Portfolio Manager for the firm's market neutral institutional investment strategy in 1993 and has managed market neutral strategies for institutional clients for more than 19 years. Currently, manages the Pyramis equity market neutral strategies for several institutional clients. — BS, Northeastern University. Neil MacKay, Associate Portfolio Manager, Pyramis Associate Portfolio Manager of a sleeve of the fund. Joined the fund effective January 1, 2014. — Joined Fidelity, an affiliate of Pyramis, in 2011. — Associate Portfolio Manager for Pyramis' US and global market neutral strategies as of January 2014 and has over 25 years of experience in equity research and fund management. — BA, University of Strathclyde; Member of the UK Society of Investment Professionals. Henderson Alternative Investment Advisor Limited Graham Kitchen, CFA, Head of Equities, Henderson Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. — Joined Henderson in 2005. — Prior to joining Henderson, was Head of UK Equities at Threadneedle and Co-Head of Investment at Invesco Asset Management. — BA, Lancaster University; Masters degree in Modern History, Oxford University. Portfolio Summary (Unaudited) Ten Largest Long Equity Holdings at February 28, 2014 (10.5% of Net Assets) 1. eBay, Inc. Provider of online auction services 1.3% 2. Gilead Sciences, Inc. Developer of nucleotide pharmaceuticals 1.3% 3. QUALCOMM, Inc. Developer and manufacturer of communication systems 1.1% 4. Fujitsu Ltd. Manufactures semiconductor, computer and communication equipment 1.1% 5. ConocoPhillips Producer of petroleum and other natural gases 1.0% 6. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.0% 7. CVS Caremark Corp. Operator of a chain of drugstores 1.0% 8. Sumitomo Mitsui Financial Group, Inc. Provides commercial banking and a variety of financial services 0.9% 9. Citigroup, Inc. A diversified financial services holding company 0.9% 10. CaixaBank SA A financial investment company 0.9% Ten Largest Securities Sold Short Equity Holdings at February 28, 2014 (8.9% of Net Assets) 1. Intel Corp. Designer, manufacturer and seller of computer components and related products 1.6% 2. Fast Retailing Co., Ltd. Operates a chain of clothing stores 0.9% 3. Maxim Integrated Products, Inc. Designs, develops, manufactures and markets a broad range of linear semiconductor products 0.9% 4. Henry Schein, Inc. Distributes health care products and services, including practice management software, to office-based health care practitioners 0.8% 5. Alliant Energy Corp. Provider of public-utility services 0.8% 6. Northern Trust Corp. A financial company that provides investment management, asset and fund administration, fiduciary and banking solutions 0.8% 7. International Business Machines Corp. Provides computer solutions through the use of information technology 0.8% 8. BB&T Corp. Operator of banking offices 0.8% 9. Marsh & McLennan Companies, Inc. Provider of advice and solutions in the area of risk, strategy and human capital 0.8% 10. PPL Corp. An energy and utility holding company 0.7% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 62 for contact information. Investment Portfolio as of February 28, 2014 (Unaudited) Shares Value ($) Long Positions 96.1% Common Stocks 88.3% Consumer Discretionary 12.9% Auto Components 0.1% Goodyear Tire & Rubber Co. Automobiles 2.1% Mazda Motor Corp.* Peugeot SA* Renault SA Suzuki Motor Corp. Toyota Motor Corp. Distributors 0.0% Jardine Cycle & Carriage Ltd. Hotels, Restaurants & Leisure 2.1% Betfair Group PLC SJM Holdings Ltd. Thomas Cook Group PLC* TUI Travel PLC Internet & Catalog Retail 1.1% Amazon.com, Inc.* (a) ASKUL Corp. Priceline.com, Inc.* Leisure Equipment & Products 0.1% Sega Sammy Holdings, Inc. Media 4.4% AMC Networks, Inc. "A"* (a) Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" (a) Cinemark Holdings, Inc. (a) DIRECTV* (a) Fuji Media Holdings, Inc. ITV PLC Omnicom Group, Inc. (a) Specialty Retail 2.1% Bed Bath & Beyond, Inc.* (a) Best Buy Co., Inc. CarMax, Inc.* Francesca's Holdings Corp.* (a) L Brands, Inc. (a) O'Reilly Automotive, Inc.* (a) Tiffany & Co. (a) Textiles, Apparel & Luxury Goods 0.9% Pandora AS PVH Corp. (a) Consumer Staples 6.3% Beverages 1.0% Dr. Pepper Snapple Group, Inc. (a) PepsiCo, Inc. (a) Food & Staples Retailing 3.6% CVS Caremark Corp. (a) Delhaize Group SA Kroger Co. (a) Seven & I Holdings Co., Ltd. Walgreen Co. (a) Whole Foods Market, Inc. (a) Food Products 0.6% Darling International, Inc.* Flowers Foods, Inc. Household Products 0.6% Energizer Holdings, Inc. (a) Tobacco 0.5% Japan Tobacco, Inc. Energy 6.1% Energy Equipment & Services 0.5% Baker Hughes, Inc. (a) National Oilwell Varco, Inc. (a) Oil, Gas & Consumable Fuels 5.6% Apache Corp. BG Group PLC Chevron Corp. (a) ConocoPhillips (a) CONSOL Energy, Inc. Exxon Mobil Corp. INPEX Corp. Kinder Morgan, Inc. (a) Marathon Petroleum Corp. (a) Occidental Petroleum Corp. (a) Solazyme, Inc.* Total SA Williams Companies, Inc. Financials 18.7% Capital Markets 2.5% Ameriprise Financial, Inc. (a) BlackRock, Inc. Invesco Ltd. Nomura Holdings, Inc. (ADR) The Charles Schwab Corp. (a) The Goldman Sachs Group, Inc. (a) Commercial Banks 7.6% Barclays PLC BNP Paribas SA CaixaBank SA Commerce Bancshares, Inc. Commerzbank AG* Dah Sing Banking Group Ltd. DBS Group Holdings Ltd. Erste Group Bank AG FirstMerit Corp. Hanmi Financial Corp. (a) M&T Bank Corp. (a) Mitsubishi UFJ Financial Group, Inc. National Australia Bank Ltd. Nordea Bank AB Societe Generale SA Sumitomo Mitsui Financial Group, Inc. U.S. Bancorp. (a) Wells Fargo & Co. (a) Wing Hang Bank Ltd. Diversified Financial Services 1.4% Citigroup, Inc. (a) CME Group, Inc. ORIX Corp. Insurance 4.0% AIA Group Ltd. Allstate Corp. (a) Everest Re Group Ltd. Genworth Financial, Inc. "A"* Legal & General Group PLC MetLife, Inc. (a) PartnerRe Ltd. (a) Prudential Financial, Inc. Reinsurance Group of America, Inc. (a) Resolution Ltd. T&D Holdings, Inc. The Travelers Companies, Inc. (a) Real Estate Management & Development 2.4% CBRE Group, Inc. "A"* (a) Cheung Kong (Holdings) Ltd. Grainger PLC Leopalace21 Corp.* Mitsui Fudosan Co., Ltd. Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd. Thrifts & Mortgage Finance 0.8% EverBank Financial Corp. Paragon Group of Companies PLC Health Care 11.5% Biotechnology 3.1% BioMarin Pharmaceutical, Inc.* Celgene Corp.* (a) Celldex Therapeutics, Inc.* Cubist Pharmaceuticals, Inc.* (a) Gilead Sciences, Inc.* (a) Medivation, Inc.* (a) Vertex Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 0.3% Hologic, Inc.* Health Care Providers & Services 1.9% Air Methods Corp.* (a) Catamaran Corp.* CIGNA Corp. (a) Community Health Systems, Inc.* Express Scripts Holding Co.* (a) Rhoen-Klinikum AG Life Sciences Tools & Services 1.2% Agilent Technologies, Inc. (a) Bio-Rad Laboratories, Inc. "A"* (a) Bruker Corp.* (a) Pharmaceuticals 5.0% Actavis PLC* (a) Allergan, Inc. (a) Astellas Pharma, Inc. Bayer AG (Registered) Eli Lilly & Co. (a) Johnson & Johnson (a) Novartis AG (Registered) Pfizer, Inc. (a) Roche Holding AG (ADR) Valeant Pharmaceuticals International, Inc.* Industrials 11.3% Aerospace & Defense 2.0% Astronics Corp.* BE Aerospace, Inc.* (a) Exelis, Inc. (a) Finmeccanica SpA* Spirit Aerosystems Holdings, Inc. "A"* Air Freight & Logistics 0.1% Expeditors International of Washington, Inc. Airlines 0.5% American Airlines Group, Inc.* (a) Building Products 0.4% Fortune Brands Home & Security, Inc. (a) Commercial Services & Supplies 1.2% Shanks Group PLC Stericycle, Inc.* (a) Team, Inc.* Construction & Engineering 0.3% Furmanite Corp.* Electrical Equipment 0.9% PowerSecure International, Inc.* Roper Industries, Inc. Schneider Electric SA Sumitomo Electric Industries Ltd. Industrial Conglomerates 0.4% Danaher Corp. (a) Machinery 2.5% Cummins, Inc. (a) Dover Corp. Meyer Burger Technology AG* Parker Hannifin Corp. (a) Pentair Ltd. (Registered) (a) Senior PLC Professional Services 0.7% Adecco SA (Registered)* SThree PLC Towers Watson & Co. "A" (a) Verisk Analytics, Inc. "A"* Road & Rail 1.2% CSX Corp. Kansas City Southern Norfolk Southern Corp. (a) Union Pacific Corp. (a) Trading Companies & Distributors 1.1% MRC Global, Inc.* Ramirent OYJ Information Technology 17.3% Communications Equipment 1.5% ARRIS Group, Inc.* (a) QUALCOMM, Inc. (a) Computers & Peripherals 1.8% Catcher Technology Co., Ltd. SanDisk Corp. (a) Seagate Technology PLC Seiko Epson Corp. Western Digital Corp. (a) Electronic Equipment, Instruments & Components 2.7% Audience, Inc.* CUI Global, Inc.* Hitachi Ltd. InvenSense, Inc.* (a) Kudelski SA (Bearer) Omron Corp. Spectris PLC TDK Corp. Unimicron Technology Corp. Internet Software & Services 3.4% Baidu, Inc. (ADR)* (a) Blucora, Inc.* (a) Daum Communications Corp.* eBay, Inc.* (a) Facebook, Inc. "A"* (a) Google, Inc. "A"* (a) Kakaku.com, Inc. Move, Inc.* (a) IT Services 2.8% Accenture PLC "A" (a) Amdocs Ltd. (a) Fujitsu Ltd.* Nihon Unisys Ltd. Visa, Inc. "A" Semiconductors & Semiconductor Equipment 3.4% Analog Devices, Inc. Broadcom Corp. "A" Cavium, Inc.* (a) Epistar Corp. Lattice Semiconductor Corp.* MediaTek, Inc. Microchip Technology, Inc. Monolithic Power Systems, Inc.* (a) NXP Semiconductor NV* (a) Seoul Semiconductor Co., Ltd. Software 1.7% Allot Communications Ltd.* CA, Inc. FactSet Research Systems, Inc. (a) Guidewire Software, Inc.* Microsoft Corp. (a) Oracle Corp. Red Hat, Inc.* VMware, Inc. "A"* Workday, Inc. "A"* (a) Materials 1.5% Containers & Packaging 1.0% Crown Holdings, Inc.* DS Smith PLC Metals & Mining 0.5% Reliance Steel & Aluminum Co. Telecommunication Services 1.7% Diversified Telecommunication Services 1.2% Nippon Telegraph & Telephone Corp. Verizon Communications, Inc. (a) Windstream Holdings, Inc. (a) Wireless Telecommunication Services 0.5% KDDI Corp. SBA Communications Corp. "A"* Utilities 1.0% Electric Utilities 0.1% Pinnacle West Capital Corp. Gas Utilities 0.3% UGI Corp. (a) Multi-Utilities 0.6% CMS Energy Corp. Wisconsin Energy Corp. (a) Total Common Stocks (Cost $251,191,608) Cash Equivalents 7.8% Central Cash Management Fund, 0.06% (b) (Cost $24,339,589) % of Net Assets Value ($) Total Long Positions (Cost $275,531,197)† Other Assets and Liabilities, Net Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $275,653,836. At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $25,793,054. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $30,437,360 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,644,306. Shares Value ($) Common Stocks Sold Short 73.4% Consumer Discretionary 6.0% Automobiles 1.0% Daihatsu Motor Co., Ltd. General Motors Co. Nissan Motor Co., Ltd. Distributors 0.0% Jardine Cycle & Carriage Ltd. Hotels, Restaurants & Leisure 1.3% International Game Technology The Wendy's Co. Whitbread PLC Wynn Resorts Ltd. Household Durables 0.4% Panasonic Corp. Leisure Equipment & Products 0.2% Nikon Corp. Media 1.5% AMC Networks, Inc. "A" Liberty Media Corp. "A" Viacom, Inc. "B" Walt Disney Co. Specialty Retail 0.9% Fast Retailing Co., Ltd. Textiles, Apparel & Luxury Goods 0.7% Columbia Sportswear Co. Iconix Brand Group, Inc. Consumer Staples 8.1% Beverages 0.7% Constellation Brands, Inc. "A" Pernod Ricard SA Food & Staples Retailing 1.7% Susser Holdings Corp. Sysco Corp. Wal-Mart Stores, Inc. Walgreen Co. Food Products 3.1% Associated British Foods PLC Kellogg Co. Nissin Foods Holdings Co., Ltd. The Hershey Co. Unilever PLC Yamazaki Baking Co., Ltd. Household Products 1.8% Church & Dwight Co., Inc. Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. Unicharm Corp. Personal Products 0.4% Dr Ci:Labo Co., Ltd. Tobacco 0.4% Altria Group, Inc. Energy 2.7% Energy Equipment & Services 1.7% Atwood Oceanics, Inc. Diamond Offshore Drilling, Inc. Dril-Quip, Inc Helmerich & Payne, Inc. Transocean Ltd. Oil, Gas & Consumable Fuels 1.0% Chesapeake Energy Corp. Koninklijke Vopak NV Laredo Petroleum, Inc. World Fuel Services Corp. Financials 14.9% Capital Markets 3.9% Ares Capital Corp. Cohen & Steers, Inc. Federated Investors, Inc. "B" Janus Capital Group, Inc. Legg Mason, Inc. Macquarie Group Ltd. 1 48 Northern Trust Corp. SEI Investments Co. TD Ameritrade Holding Corp. Commercial Banks 4.9% Aozora Bank Ltd. Banco Santander SA BB&T Corp. Hang Seng Bank Ltd. HSBC Holdings PLC Oversea-Chinese Banking Corp., Ltd. PNC Financial Services Group, Inc. Regions Financial Corp. Shinsei Bank Ltd. Skandinaviska Enskilda Banken AB "A" United Overseas Bank Ltd. Valley National Bancorp. Wells Fargo & Co. Consumer Finance 0.3% AEON Financial Service Co., Ltd. Diversified Financial Services 0.5% Bank of America Corp. Hong Kong Exchanges and Clearing Ltd. Insurance 4.4% Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. Muenchener Rueckversicherungs AG (Registered) Principal Financial Group, Inc. Stewart Information Services Corp. Tokio Marine Holdings, Inc. Unum Group Real Estate Investment Trusts 0.6% Health Care REIT, Inc. (REIT) Thrifts & Mortgage Finance 0.3% Home Capital Group, Inc. Health Care 11.6% Biotechnology 2.9% Aegerion Pharmaceuticals, Inc. Amgen, Inc. Celgene Corp. Cubist Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. Seattle Genetics, Inc. United Therapeutics Corp. Health Care Equipment & Supplies 1.5% Hologic, Inc. St Jude Medical, Inc. The Cooper Companies, Inc. Health Care Providers & Services 4.2% Amedisys, Inc. AmerisourceBergen Corp. DaVita HealthCare Partners, Inc. HealthSouth Corp. Henry Schein, Inc. Laboratory Corp. of America Holdings Owens & Minor, Inc. Patterson Companies, Inc. Premier, Inc. "A" WellPoint, Inc. Health Care Technology 0.1% Allscripts Healthcare Solutions, Inc. Life Sciences Tools & Services 0.8% Bruker Corp. Illumina, Inc. QIAGEN NV Pharmaceuticals 2.1% Eisai Co., Ltd. Eli Lilly & Co GlaxoSmithKline PLC Hisamitsu Pharmaceutical Co., Inc. Johnson & Johnson Industrials 8.5% Aerospace & Defense 0.8% Chemring Group PLC United Technologies Corp. Airlines 0.6% Hawaiian Holdings, Inc. JetBlue Airways Corp. Building Products 0.5% Armstrong World Industries, Inc. Trex Co., Inc. Commercial Services & Supplies 1.2% G4S PLC HNI Corp. Mitie Group PLC Construction & Engineering 0.9% Carillion PLC Comfort Systems U.S.A., Inc. MYR Group, Inc. Electrical Equipment 0.7% ABB Ltd. (ADR) Industrial Conglomerates 0.5% 3M Co. Siemens AG (Registered) Machinery 0.8% Deere & Co. Fenner PLC Professional Services 0.5% Intertek Group PLC Road & Rail 1.0% East Japan Railway Co. Hertz Global Holdings, Inc. Odakyu Electric Railway Co., Ltd. Trading Companies & Distributors 0.6% Fastenal Co. Transportation Infrastructure 0.4% Hamburger Hafen und Logistik AG Information Technology 14.7% Communications Equipment 0.4% QUALCOMM, Inc. Computers & Peripherals 1.4% EMC Corp. Fusion-io, Inc. Hewlett-Packard Co. SanDisk Corp. Wacom Co., Ltd. Electronic Equipment, Instruments & Components 1.9% AAC Technologies Holdings, Inc. Hexagon AB "B" Hollysys Automation Technologies Ltd. Ingram Micro, Inc. "A" Sunny Optical Technology Group Co., Ltd. Tech Data Corp. Internet Software & Services 0.7% OpenTable, Inc. Zillow, Inc. "A" IT Services 2.6% Cognizant Technology Solutions Corp. "A" Digital Garage, Inc. Fiserv, Inc. International Business Machines Corp. Quindell PLC Teradata Corp. Office Electronics 0.2% Canon, Inc. Semiconductors & Semiconductor Equipment 5.0% Advantest Corp. Atmel Corp. Intel Corp. Linear Technology Corp. Maxim Integrated Products, Inc. Micron Technology, Inc. Shinko Electric Industries Co., Ltd. Synaptics, Inc. Texas Instruments, Inc. United Microelectronics Corp. (ADR) Software 2.5% ACI Worldwide, Inc. Aveva Group PLC Fortinet, Inc. Globo PLC NetSuite, Inc. Oracle Corp. ServiceNow, Inc. Materials 0.7% Metals & Mining 0.7% Allegheny Technologies, Inc. Nucor Corp. Telecommunication Services 2.4% Diversified Telecommunication Services 1.3% AT&T, Inc. Level 3 Communications, Inc. Telefonica SA (ADR) Verizon Communications, Inc. Wireless Telecommunication Services 1.1% NTT DoCoMo, Inc. SoftBank Corp. Vodafone Group PLC (ADR) Utilities 3.3% Electric Utilities 0.8% PPL Corp. Gas Utilities 0.3% Hong Kong & China Gas Co., Ltd. Independent Power Producers & Energy Traders 0.4% APR Energy PLC NRG Energy, Inc. Multi-Utilities 1.8% Alliant Energy Corp. Dominion Resources, Inc. Integrys Energy Group, Inc. Total Common Stocks Sold Short (Proceeds $219,808,917) Exchange-Traded Fund Sold Short 0.5% Nikkei 225 Fund (Proceeds $1,555,783) Total Positions Sold Short (Proceeds $221,364,700) * Non-income producing security. (a) All or a portion of these securities are pledged as collateral for short sales. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At February 28, 2014, open futures contracts sold were as follows Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) CAC 40 10 Euro EUR 3/21/2014 65 ) Nikkei 225 Index JPY 3/13/2014 31 SGX MSCI Singapore Index SGD 3/28/2014 22 Hang Seng Index HKD 3/28/2014 14 ) TOPIX Index JPY 3/13/2014 10 Euro Stoxx 50 Index EUR 3/21/2014 ) ASX SPI 200 Index AUD 3/20/2014 11 ) DAX Index EUR 3/21/2014 14 ) S&P 500 E-mini Index USD 3/21/2014 ) Total net unrealized depreciation ) At February 28, 2014, open total return swap contracts were as follows: Reference Entity Expiration Date Financing Rate Shares Notional Amount ($) Unrealized Appreciation/ (Depreciation) ($) Short Positions†† Wistron Corp. 3/3/2015 1 Month LIBOR –3.0% 1 ) †† The Fund makes payments on any positive monthly return of the reference entity, net of the applicable financing rate. The Fund receives payments on any negative monthly return of the reference entity, net of the applicable financing rate. Counterparty: 1 Credit Suisse LIBOR: London Interbank Offered Rate As of February 28, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD EUR 5/23/2014 JPMorgan Chase Securities, Inc. USD SEK 5/23/2014 JPMorgan Chase Securities, Inc. AUD USD 5/23/2014 JPMorgan Chase Securities, Inc. USD GBP 5/23/2014 JPMorgan Chase Securities, Inc. USD DKK 5/23/2014 JPMorgan Chase Securities, Inc. USD JPY 5/23/2014 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty JPY USD 5/23/2014 ) JPMorgan Chase Securities, Inc. EUR USD 5/23/2014 ) JPMorgan Chase Securities, Inc. DKK USD 5/23/2014 ) JPMorgan Chase Securities, Inc. GBP USD 5/23/2014 ) JPMorgan Chase Securities, Inc. HKD USD 5/23/2014 ) JPMorgan Chase Securities, Inc. CHF USD 5/23/2014 ) JPMorgan Chase Securities, Inc. SEK USD 5/23/2014 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound HKD Hong Kong Dollar JPY Japanese Yen SEK Swedish Krona SGD Singapore Dollar USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, total return swap contracts, and forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (c) $ $ $
